        Case 1:20-cv-09324-GBD-BCM Document 9 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         1/19/21
RAYMOND MAYRANT,
               Petitioner,                         20-CV-9324 (GBD) (BCM)
        -against-
                                                   ORDER
WILLIAM KEYSER,
               Respondent.

BARBARA MOSES, United States Magistrate Judge.

        It appearing to the Court that respondent has not been served with the Petition (Dkt. No.

1) and the Order to Answer (Dkt. No. 6), respondent's time to file and serve (1) an answer to the

Petition, and (2) the transcripts and briefs identified in Rule 5 of the Rules Governing Section

2254 Cases in the United States District Courts is hereby EXTENDED to March 19, 2021.

        The Clerk of Court is respectfully directed to serve a copy of this Order, the Order to

Answer dated November 16, 2020 (Dkt. No. 6), and the Petition on the Attorney General of the

State of New York by certified mail to 28 Liberty Street, New York, New York 10005; and on

the District Attorney of Bronx County by certified mail to Bronx County District Attorney, 198

E. 161st Street, Bronx, New York 10451.

         The Clerk of Court is also respectfully directed to mail a copy of this Order to the

plaintiff.

Dated: New York, New York
       January 19, 2021                         SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
